Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-33 are pending in the instant application and are examined on the merits herein.
Priority
The application claims benefit to provisional application 63/134,478, filed on 01/06/2021;  63/114,085, filed on 11/16/2020 and 63/012,474, filed on 04/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) dated 4/20/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3-14 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modi et al. (US 2011/0045096, PTO-892).
Modi et al. discloses the following cream/lotion composition: (¶0054)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Modi further discloses that the exemplified composition may further include antibacterial and antifungal agents. (¶0045) A method for treating pain, burns, cuts, insect bites, minor surgery discomfort and more, by administering the disclosed composition, is also disclosed by Modi. (¶0040, 0067-0084, 0079)
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 1, 2, 3-14 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fontaine et al. (US 2008/0206371, IDS).
Fontaine et al. discloses the following composition: (¶0038-0041)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

A method for treating a burn, by administering the disclosed composition, is also disclosed by Fontaine. (Claim 13)
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 102688258 A, 2012, PTO-892).
Li et al. discloses an anti-fungal composition comprising naftifine 0.004g, butenafine hydrochloride 0.006g, silver nitrate 0.0008g, azone 0.001g, tert-butyl-p-hydroxyanisole 0.02g, urea 0.01g, ethyl acetate 0.5ml and castor oil to 1ml. (Example 7, see also Example 21)
Accordingly, the instant claims are anticipated by the cited prior art.


	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-22, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. (US 2011/0045096, PTO-892), in view of Ninh (GB 2327344, 1999, PTO-892).
The disclosure of Modi is referenced as discussed above. Modi does not teach specific anti-fungal or anti-microbial agents.
Ninh discloses a composition for use in treating skin conditions at risk of infection, specifically burns, where the composition comprises phenytoin, azole anti-fungal agents and silver salt anti-microbial agents. (Examples 8-10) Ninh discloses that the azole anti-fungals may be used at 0.1-10% and the silver salts are also from 0.31-10%.(p. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Modi, based on the explicit suggestion of Modi that anti-fungal/anti-microbial agents may be added to the burn treatment composition. Because Modi does not disclose specific anti-fungal/anti-microbial agents, one would be motivated to look to the analogous art of Ninh for a solution to what specific anti-fungal/anti-microbial agents are effective at combating infection associated with a burn wound.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. (US 2011/0045096, PTO-892), or in the alternative over Fontaine et al. (US 2008/0206371, IDS), in view of Armstrong et al. (US 2013/0217741, PTO-892).
The disclosure of Modi or Fontaine are referenced as discussed above. Neither Modi nor Fontaine teaches treating a sunburn as a species of a burn.
Armstrong discloses a method of treating skin in a patient, wherein the skin has been damaged by a second degree, a third degree, or a fourth degree burn wherein the burns are selected from the group consisting of sunburn, burns from cancer therapy radiation, chemical burns, electrical burns, and thermal bums, by administering a topical composition. (Claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the teaching of Armstrong, that sunburn is a logical application of the composition/method of Modi or Fontaine, who both teach treating burns in general.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1, 2, 5, 6, 8, 10, 12, 14, 18, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brockman et al. (US 2016/0317480, PTO-892).
Brockman et al. discloses a composition comprising lidocaine HCL, camphor, menthol, bisabolol, glucosamine hydrochloride, chondroitin, and methyl sulfonyl methane (MSM), which may further comprise secondary ingredients selected from aloe vera, flower extract such as from heterotheca inuloides, C12-15 alkyl benzoate, coconut oil and glycerin, ceteareth-20, dimethicone, emu oil, glycerine, glyceryl stearate (GMS), polyethylene glycol (PEG) such as PEG-100 stearate, phenoxyethanol, ethylhexylglycerin, polysorbate 80, propylene glycol, sodium hyaluronate (HLA), and/or water. (Claim 1) Brockman also discloses that the composition is topically administered, as a cream, in a method of treating joint pain. (Claim 1) Brockman also discloses that glycerin and coconut oil have skin repairing properties, which meets the instant limitation of a “dermal health agent”.(¶0025) Brockman teaches that bisabolol, in addition to being an anti-inflammatory, acts as an anti-bacterial agent. (¶0017) Brockman teaches that aloe,  hyaluronic acid both have advantages in compositions applied to the skin. (¶0022, 0034)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary composition of Brockman and add the explicitly taught secondary ingredients, aloe, hyaluronate glycerin and coconut oil, thereby arriving at the instant invention. One would be motivated to modify Brockman in this manner because Brockman teaches that these secondary ingredients have particular advantages when added to a topical composition for various skin health and rejuvenation properties.
With respect to claim 31, Brockman does not disclose any specific joint, but considering that Brockman teaches that the cream may be applied to portions of the body which are afflicted by pain or inflammation, such as area of skin adjacent to inflamed joints or injuries, and considering that the claim names almost every joint known in the art to be commonly affected by joint pain, it would be reasonable for one to conclude that the method of Brockman would be effective for elbow joint pain or toe joint pain, or wrist joint pain, etc.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623